internal_revenue_service department of the treasury washington dc contact person telephone number in reference to date bec t ep ra t2 s ln db legend employer m_ plan x dear this is in response to a ruling_request dated date as supplemented by letters dated date date date date date date date date date date date and october i submitted on your behalf by your authorized representative with respect to an arrangement described in sec_403 of the internal_revenue_code the following facts and representations have been submitted on your behalf employer m is an organization described in sec_501 of the code employer m established plan x for the benefit of its employees effective date plan x became subject_to erisa effective date and was most recently amended and restated effective date plan x is in the form of a plan document and an adoption_agreement adoption_agreement both adopted by employer m on date an amendment to plan x was adopted on date to conform plan x to the requirements of the small_business job protection relief act of and the uniformed_services employment and reemployment_rights act of in addition in a letter dated date proposed amendments as stated in their final form to plan x were submitted pursuant to sec_1 of plan x and section b of the adoption_agreement an employee is a person who is a common-law employee of the employer other than a a nonresident_alien who receives no earned_income within the meaning of sec_911 of the code from the employer or an associated company which constitutes income_from_sources_within_the_united_states within the meaning of sec_861 and b leased employees within the meaning of sec_414 the two types of contributions that may be made to plan x on behalf of a participant are employer contributions under sec_4 of plan x and employee elective contributions under sec_4 section i of the adoption_agreement limits employer contributions to those equal to fifty percent of the first six percent of an active participant’s_compensation that is contributed by the active_participant to the plan pursuant to a salary reduction agreement sec_1 requires for years beginning after date that the annual compensation of each participant taken into account under the plan for such plan_year shall not exceed dollar_figure as adjusted for cost of living increases section j of the adoption_agreement provides that the salary reduction contributions made by participants will be voluntary and no minimum amount is required to be made as a contribution amounts transferred from other sec_403 of the code plans shall be set up in a separate rollover account pursuant to sec_4 pursuant to sec_4 of plan x the sum of the contributions made by the employer for any participant for any calendar_year pursuant to sec_4 and shall not exceed the lesser_of the participant’s a exclusion_allowance or b contribution limit the term exclusion_allowance is defined in sec_1 as amended by the proposed amendments as twenty percent of the employee’s includable_compensation multiplied by his or her includable years over the aggregate of his or her prior contribution the term contribution llimit is defined in sec_1 as amended by the proposed amendments as the limit on annual_additions under sec_415 of the code in addition sec_4 of the plan provides in part that the amount of contributions made pursuant to the salary reduction agreement for any participant for any calendar_year shall not be in excess of the elective_deferral limit sec_1 as amended by the proposed amendments defines elective_deferral limit in part as meaning the greater of nine thousand five hundred dollars or seven thousand dollars as increased by the secretary_of_the_treasury in accordance with section -402 g sec_1 also provides that in the event that during the calendar_year the participant also electively deferred any amounts pursuant to a salary reduction agreement under any qualified_cash_or_deferred_arrangement the elective defertal limit under this plan shall be reduced by any elective_deferral for such calendar_year to any such plan under sec_5 of plan x a participant’s interest in his employee contribution account is at all times nonforfeitable a participant’s interest in his employer_contribution account shall be limited to his or her vested interest under section f of the adoption_agreement a participant’s vested interest is percent immediate section ii of plan x requires that payment of benefits to a participant shall commence not later than april ist following the calendar_year in which the participant has attained both age and retired from service of the employer section requires notwithstanding anything else in plan x to the contrary the payment of benefits shall be in accordance with the requirements of sec_401 of the code and the regulations thereunder under sec_8_1 of plan x as amended by the proposed amendments subject_to the restrictions of sec_8_1 c and d to the extent provided in the adoption_agreement and subject_to any rules of the applicable funding agent a participant may make in-service withdrawals from the vested value of his or her account which is invested in investment funds maintained by the funding agent upon thirty days prior written notice to the committee under section the committee is responsible for administering and interpreting plan x the adoption_agreement may limit such withdrawals to certain circumstances including after the attainment of age after incurring a disability and or upon incurring a hardship withdrawals shall only be permitted from the vested value of a participant’s account which is invested in investment funds maintained by the funding agent unless otherwise provided in the adoption_agreement no withdrawals shail be permitted from employer_contribution accounts until such amount is fully vested qualified nonelective contributions shall be subject_to the withdrawal limitation set forth in the definition of such term in section of article sec_8_1 of plan x as amended by the proposed amendments provides if in- service withdrawals are permitted in the adoption_agreement withdrawals attributable to the following amounts shall be subject_to the restrictions of sec_8_1 a amounts which were originally contributed after date pursuant to a salary reduction agreement within the meaning of sec_402 of the code to an annuity_contract within the meaning of sec_403 or b amounts originally contributed to a custodial_account within the meaning of sec_403 sec_8_1 of plan x as amended by the proposed amendments provides that distributions attributable to the amounts described in sec_8_1 may only be made on or after a if permitted in the adoption_agreement when the participant attains age b when the participant separates from service c if permitted in the adoption_agreement the participant’s disability within the meaning of sec_72 of the code d the participant’s death or e if permitted in the adoption_agreement and under sec_4 b a case of hardship sec_8_1 of plan x as amended by the proposed amendments states that in the case of any i contributions which are originally made pursuant to a salary reduction agreement to an annuity described in sec_403 of the code after date or ii contributions by the employer which are described in sec_4 to such sec_403 annuity_contract hardship distributions may not include any income attributable to such contributions in the case of amounts attributable to funds which were originally contributed to a custodial_account a described in sec_403 hardship distributions may only be made from i amounts held in such account as of date and ii contributions but not any income thereon made to such account after date pursuant to a salary reduction agreement sec_8_1 of plan x as added by the proposed amendments provides that if a participant is married as of the proposed date of such withdrawal such withdrawal shall require the consent obtained in accordance with the provisions of section hereof within ninety days prior to the date of withdrawal of the participant’s spouse sec_4 b of plan x permits a distributee to elect to have any portion of an eligible_rollover_distribution paid directly to an eligible_retirement_plan specified by the distributee in a direct_rollover sec_4 b iv defines a direct_rollover as a payment by plan x to the eligible_retirement_plan specified by the distributee in the letter dated date it is stated that plan x does not meet the requirements of sec_403 of the code based upon the foregoing facts and representations you request the following rulings plan x as amended by the proposed amendments satisfies the requirements of sec_403 of the code amounts contributed for a participant by employer m to a participant’s account under plan x will be excluded from the gross_income of the participant for the taxable_year to the extent that such amounts do not exceed the limitations of sec_402 of the code the participant’s exclusion_allowance and sec_415 on annual_additions for that year with respect to the ruling requests sec_403 of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for the employer which is exempt from tax under sec_501 as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 the employee’s rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased under a plan which provides a salary reduction agreement the plan meets the requirements of sec_401 sec_403 of the code provides in part that the exclusion_allowance for any employee for the taxable_year is an amount equal to the excess if any of-- i the amount determined by multiplying percent of his or her includible_compensation by the number of years_of_service over ii the aggregate of the amounts contributed by the employer for annuity_contracts and excludable from the gross_income of the employee for any prior taxable_year sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met sec_401 of the code generally provides that benefits commence by april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires and specifies required_minimum_distribution tules for the payment of benefits from retirement plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distributions of any income attributable to such contributions in the case of hardship the withdrawal restrictions of sec_403 of the code apply with respect to taxable years beginning after date but only with respect to distributions which are attributable to assets other than assets held as of the close of the last year beginning before date see sec_1011a c of tamra which amended the effective date provisions applicable to sec_403 found in section e of the tax_reform_act_of_1986 p l sec_403 e of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_403 of the code provides that amounts paid_by an employer described in sec_501 which is exempt from tax under sec_501 to a custodial_account which satisfies the requirements of sec_401 f shall be treated as amounts contributed to an annuity_contract for the employee if such amounts are invested in stock or a regulated_investment_company and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disable within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement within the meaning of sec_3121 encounters financial hardship sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual’s gross_income to the extent the amount of such deferrals exceeds dollar_figure as adjusted under sec_402 sec_402 of the code provides that the term elective_deferrals includes in part with respect to any taxable_year any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shali not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contributions for such portion shall reduce the exclusion_allowance as provided in sec_403 in this case employer m an employer described in sec_501 of the code has established plan x as its sec_403 program for its employees all contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of sec_403 plan x satisfies the restrictions under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with the requirements of sec_403 and sec_415 accordingly based on the foregoing laws and facts we conclude with respect to the first and second ruling requests as follows plan x as amended by the proposed amendments satisfies the requirements of sec_403 of the code amounts contributed for a participant by employer m to a participant’s account under plan x will be excluded from the gross_income of the participant for the taxable_year to the extent that such amounts do not exceed the limitations of sec_402 of the code the participant’s exclusion_allowance and sec_415 on annual_additions for that year this ruling is limited to the form of plan x as amended excluding any form defects that may violate the nondiscrimination requirement of sec_403 of the code this ruling does not extend to any operational violations of sec_403 with respect to plan x now or in the future this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed gotos ford joyce e floyd chief employee_plans technical branch
